Citation Nr: 0003209	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed in the alternative as disability due to undiagnosed 
illness.

2.  Entitlement to service connection for a sinus condition, 
claimed in the alternative as disability due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from September 1978 
to August 1981 and from September 1990 to May 1991.  He also 
had several years of inactive military service with the 
National Guard.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claims.  In October 1999, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of these claims.  Where a claimant has filed an 
application for benefits and VA has notice of the existence 
of evidence that may be sufficient to well ground the claim, 
VA has a duty to inform the appellant of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  

During his 1999 hearing, the appellant discussed the various 
symptoms that he felt had resulted from his service in the 
Persian Gulf and stated that (a) a doctor had told him that 
his service in Saudi Arabia "could be the cause of the 
[skin] rash;" and (b) a doctor had told him that "it's 
probably possible" that his sinus condition "came from" 
his service in Saudi Arabia.  Such opinions are not shown in 
the treatment records associated with the claims file.  The 
appellant should be informed of the need to obtain written 
statements from any medical professional he maintains has 
told him that any of his current medical disorders/symptoms 
are related to his military service in any manner.  It is his 
ultimate responsibility to submit evidence in support of his 
claims.  38 C.F.R. § 3.159(c) (1999).  See also 38 U.S.C.A. 
§ 5103(a) (West 1991).

Since it is necessary to remand this case for the above 
reason, the RO should attempt to obtain all of the 
appellant's post-service treatment records.  He has 
referenced post-service treatment from several doctors, to 
include Drs. Knot, Terry, Blightman, and White.  The RO 
should ask the appellant to complete the necessary releases 
so that the RO can request his records from these physicians, 
as well as any other physician that has treated him for his 
skin or sinus condition since service.  If any request is 
unsuccessful, inform the appellant that the records could not 
be obtained, and advise him that these treatment records are 
important to his claims.  The appellant must be told that it 
is his responsibility to present evidence in support of his 
claims, and he should be offered an opportunity to obtain and 
present such records if he wants them to be considered.  
38 C.F.R. § 3.159(c) (1999); see also 38 U.S.C.A. § 5103(a) 
(West 1991).

Accordingly, this case is REMANDED for the following:

1.  Tell the appellant that he should 
obtain written statements from any 
physician that he maintains has told him 
that any of his current skin or sinus 
disorders and/or symptoms are related to 
his military service, including his 
service in the Persian Gulf.  The medical 
rationale, as well as a discussion of the 
medical records on which the opinions are 
based, should be provided.  Provide him an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claims, and notify him of 
the time limit within which he is 
requested to provide the evidence.  
38 C.F.R. § 3.159(c) (1999).


2.  Ask the appellant to submit the 
appropriate release forms for his 
treatment records from Drs. White, 
Blightman, Terry, and Knot, as well as 
any other physician/medical facility that 
has treated him for either his skin or 
sinus condition since his separation from 
service.  Request actual treatment 
records, as opposed to summaries, from 
these physicians, and, if any request is 
unsuccessful, advise the appellant that 
his actual treatment records are 
important to his claims.  Advise the 
appellant that it is his responsibility 
to submit them.  See 38 C.F.R. § 3.159(c) 
(1999).  Allow an appropriate period of 
time within which to respond.

3.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the appellant an opportunity to 
submit such records, readjudicate the 
appellant's claims, with application of 
all appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  If any benefit 
sought on appeal remains denied, provide 
the appellant and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


